Bloodworth, J.
1. When considered in connection with’ all the facts of the case and the statement of the judge in his order overruling the motion for a new trial, and in the light of the entire charge, there is no reversible error in any of the excerpts from the charge of which complaint is made.
2. This court has no authority to set aside a verdict approved by the *240judge, where the record shows no error of law and there is evidence to support the verdict.
Decided April 14, 1920.
Conviction of shooting at another; from Jones superior court —.Judge Park. December 27, 1919.
Application for certiorari was denied by the Supreme Court.
J. C. Barron, R. N. Hardeman, F. Holmes Johnson, contra.
Doyle Campbell, solicitor-general, contra.

Judgment affirmed.


Broyles, C. J., and Luke J., concur.